     Case 1:21-cr-00106-NONE-SKO Document 10 Filed 04/19/21 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                 )      Case No: 1:21-MJ-00027 SKO
                                                 )
12                     Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                 )
13             vs.                               )
                                                 )
14     LUIS ARMANDO ROMERO, JR.,                 )
                                                 )
15                     Defendant.                )
                                                 )
16
17            The defendant has attested to his financial inability to employ counsel and wishes the

18    Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19    Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20    ORDERS:

21            1.      Daniel L. Harralson is APPOINTED to represent the above defendant in this case

22    effective nunc pro tunc to April 16, 2021. This appointment shall remain in effect until further

23    order of this court.

24
25    IT IS SO ORDERED.

26        Dated:     April 19, 2021                           _ /s/ Jennifer L. Thurston
27                                                   CHIEF UNITED STATES MAGISTRATE JUDGE

28
